Exhibit 10.3.8

SPECIAL AMENDMENT

TO THE

TELEFLEX 401(k) SAVINGS PLAN

 

Background Information

 

A.

Teleflex Incorporated (“Company”) previously adopted and maintains the Teleflex
401(k) Savings Plan (“Plan”) for the benefit of its eligible employees and the
eligible employees of its affiliated entities that have elected to participate
in the Plan and their beneficiaries.

B.

The Company, as sponsor of the Plan, filed a determination letter application
for the Plan with the Internal Revenue Service on January 29, 2010.

C.

The Financial Benefit Plans Committee (“Committee”) is authorized to amend the
Plan in accordance with its charter and bylaws.

D.

The Committee desires to amend the Plan to incorporate various changes requested
by the Internal Revenue Service as a condition for obtaining a favorable
determination letter.

E.

Section 13.02 of the Plan authorizes the Committee to amend the Plan in
accordance with its charter and bylaws.

F.

The Committee previously authorized the appropriate directors, officers or
employees of the Company, or other authorized representatives so designated by
the Company to secure a favorable determination letter from the Internal Revenue
Service for the Plan, including, without limitation, the adoption and execution
of any amendment to the Plan required by the Internal Revenue Service, as
prepared with advice of counsel to the Company.

Special Amendment to the Plan

 

The Plan is hereby amended as follows:

1.

The first sentence of Section 1.09 of the Plan, “Catch-Up Contributions,” is
hereby amended in its entirety to read as follows:

 

“For each calendar year, the pre-tax contributions made to the Plan by a
Participating Employer in accordance with and subject to the limitations of
Section 414(v) of the Code at the election of a Participant who has reached age
50 before the close of the taxable year.”  

2.

Section 1.24 of the Plan, “ESOP Loan,” is hereby amended in its entirety to read
as follows:

 

“A loan made to the ESOP portion of the Plan by a disqualified person or a loan
to the ESOP portion of the Plan which is guaranteed by a disqualified
person.  An ESOP Loan includes a direct loan of cash, a purchase-money
transaction, and an assumption of the obligations of the ESOP portion of the
Plan. “Guarantee” includes an unsecured guarantee and the use of assets of a
disqualified person as collateral for a loan, even though the use of assets may
not be guaranteed under applicable state law.  An amendment of an ESOP Loan in
order to qualify as an exempt loan is not a refinancing of the ESOP Loan or the
making of another ESOP loan.

 

Any ESOP Loan must be made without recourse against the Plan and only the ESOP
Stock acquired with the proceeds of an ESOP Loan or prior ESOP Loan repaid with
the proceeds of an ESOP Loan may be given as collateral on an ESOP Loan.”

3.

Section 1.25 of the Plan, “ESOP Stock,” is hereby amended in its entirety to
read as follows:

 

“Common stock issued by the Company which is readily tradable on an established
securities market.  If there is no common stock which meets the requirements of
the prior sentence, the ESOP Stock is the common stock issued by the Company (or
by a corporation which is a member of the same controlled group) having a
combination of voting power and dividend rights equal to or in excess of (A)
that class of common stock of the Company (or of any other such corporation)
having the greatest voting power, and (B) that class of common stock of the
Company (or of any other such corporation) having the greatest dividend rights.”

4.

The first sentence of Section 3.02.B. of the Plan, “Catch-Up Contributions,” is
hereby amended in its entirety to read as follows:

 

“Effective for contributions made on or after January 1, 2002, each Participant
who is eligible to make Elective Deferral Contributions under this Plan and who
has or will attain at least age 50 before the close of the taxable year shall be
eligible to defer an additional amount of his Compensation for such Plan Year
(known as “Catch-up Contributions”), which such amount shall not exceed the
dollar amount prescribed in Code Section 414(v) (e.g., $3,000 in 2004 and $5,500
in 2009).”  

--------------------------------------------------------------------------------

5.

Section 3.02.D.4., Correction of Excess Compensation Deferrals and Excess
Elective Deferrals,” is hereby amended in its entirety to read as follows:

 

“In the case of a distribution of Excess Compensation Deferrals and Excess
Elective Deferrals, a Participant may designate the extent to which the excess
amount is composed of pre-tax Elective Deferral Contributions and Roth Elective
Deferral Contributions but only to the extent such types of contributions were
made for the Plan Year.  If the Participant does not designate which type of
Elective Deferral Contributions are to be distributed, the Plan will distribute
pre-tax Elective Deferral Contributions first.”

6.

The following new section 3.16.D. is hereby added to the Plan:

 

“At the time that an ESOP Loan is made, the interest rate for the ESOP Loan and
the price of ESOP Stock to be acquired with the ESOP Loan proceeds should not be
such that the Plan assets might be drained off.”

7.

The following new section 3.16.E. is hereby added to the Plan:

 

“No person entitled to payment under an ESOP Loan shall have any right to assets
of the Plan other than:

1.

Collateral given for the ESOP Loan;

2.

Contributions (other than contributions of ESOP Stock) that are made under the
Plan to meet its obligations under the ESOP Loan; and

3.

Earnings attributable to such collateral and the investment of such
contributions.”

8.

The following new section 3.16.F. is hereby added to the Plan:

 

“The payments made with respect to an ESOP Loan by the Plan during a Plan Year
must not exceed an amount equal to the sum of such contributions and earnings
received during or prior to the year less such payments in prior years.  In
addition, such contributions and earnings must be accounted for separately in
the books of account of the Plan until the ESOP Loan is repaid.”

9.

Section 3.19 of the Plan, “Unallocated ESOP Stock Account,” is hereby amended by
adding the following new second paragraph:

 

“In the event of default of an ESOP Loan, the value of Plan assets transferred
in satisfaction of the ESOP Loan must not exceed the amount of
default.  Further, if the lender with respect to the ESOP Loan is a disqualified
person, the assets transferred cannot exceed the payment schedule of the ESOP
Loan.”

10.

Section 4.03 of the Plan, “Forfeiture Occurs,” is hereby amended by adding the
following new last sentence to the end thereof:

 

“If a portion of a Participant’s Account is forfeited, ESOP Stock must be
forfeited only after other assets.”

11.

Section 10.01 of the Plan, “Allocation of Responsibility Among Fiduciaries for
Plan and Trust Administration,” is hereby amended by adding the following new
last sentence to the end thereof:

 

“The Plan is prohibited from obligating itself to acquire securities from a
particular security holder at an indefinite time determined upon the happening
of an event such as the death of the holder.”

12.

All other terms and provisions of the Plan shall remain unchanged.

 

 

TELEFLEX INCORPORATED

 

 

 

 

 

By:

 

/s/ Douglas R. Carl

 

Date:

 

December 12, 2013

 

2